DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 are 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costa et al (US 2018/0296099 A1, hereinafter “Costa”).
Based on the instant application assignment to Autem Medical, LLC (see Application Data Sheet dated 10/12/2021), Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity Autem Medical, LLC. not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed 
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
Regarding claim 1, Costa discloses a system for prognosticating an outcome in a patient (pars 0062, 0066-0067), the system comprising: an electrocardiogram monitoring system configured to detect an RR interval exhibited by the patient (pars 0066-0067); a generator configured to generate a low-energy electromagnetic carrier output signal to which the patient can be exposed (pars 0017, 0084, 0151); and a processing system coupled to the electrocardiogram monitoring system and the generator (par 0017), the processing system configured to: synchronize the electrocardiogram monitoring system and the generator (par 0014), and receive, via the electrocardiogram monitoring system, a plurality of first RR interval values exhibited by the patient during a non-exposure period in which the patient is not exposed to the low-energy electromagnetic carrier output signal and a plurality of second RR interval values 
Regarding claim 3, Costa discloses the low-energy electromagnetic carrier output signal is configured to influence a cellular function of the patient (par 0017). 
Regarding claim 4, Costa discloses an electrical sensor assembly (pars 0005, 0040-0041) coupled to the electrocardiogram monitoring system, the generator, and the processing system (pars 0005, 0040-0041), wherein the electrical sensor assembly is configured to: apply the low-energy electromagnetic carrier output signals to the patient (pars 0017, 0084, 0151); and receive an electrical response from the patient in response to the low-energy electromagnetic carrier output signals (pars 0005, 0040-0041).
Regarding claim 5, Costa discloses the electrical sensor assembly is selected from the group consisting of an electrode belt configured to be worn by the patient and an antenna (par 0151).
Regarding claim 6, Costa discloses the processing system is configured to execute a computational statistics model that has been trained to determine the outcome (pars 0051-0052) associated with the patient based on the comparison of the plurality of first RR interval values and the plurality of second RR interval values (pars 0056, 0062, 0066-0067, 0157).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Costa in view of Shusterman et al (US 2011/0190598 A1, hereinafter “Shusterman”).
Regarding claim 2, Costa discloses the claimed invention including determination of an outcome associated with the patient (see rejection of claim 1 above).  Costa, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799